Title: To Thomas Jefferson from Pseudonym: "A Reformed Republican", 26 December 1807
From: Pseudonym: “A Reformed Republican”
To: Jefferson, Thomas


                        
                            Dr Tom
                            
                            Newyork 26 Decr. 1807
                            
                        
                        I enclose you a few lines which you have probably felt but not seen, yet—
                   I am Dr. Tom affctly yours
                        
                            
                                a reformed Republican
                            
                        
                        
                            I am sorry to inform you that Committees, & meetings, are forming in this City & throughout the
                                State, to oppose your contemplated War with England; unless it is founded upon just & sufficent Cause The People in all the Eastern States are doing the same; War will
                                inevitably ruin the Country and Neither Republican nor Federalist will submit to it, unless this Country is drove to
                                it in defence of her honor, & most sacred Rights, much ought to be given up rather than go to War with G.B. at
                                present—and by what I can learn she does not require us to give up anything—if War With G.B. takes place an
                                immediate separation of the Northern & Southern States will take place also—you may declare War, but we will
                                declare Peace & follow it—We are the shipping Interest and
                                    We will take care that, shall not be destroyed by your
                                attachment to France, your implaceble 
                                Enmity to G.B, and in short, by your Madness & folly—I have
                                ever been a warm Republican but when I see my Country on the Verge of destruction, I am compelled to oppose those,
                                whose measures I once approved—
                        
                    